Exhibit 10.7

Amendment No. 2 TO CREDIT AGREEMENT

This AMENDMENT NO. 2 TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of August 2, 2017, is by and among GASTAR EXPLORATION
INC., a Delaware corporation (“Borrower”), certain subsidiary guarantors of the
Borrower party hereto (the “Guarantors” and together with Borrower, the “Credit
Parties”), the lenders party hereto (the “Lenders”) and WILMINGTON TRUST,
NATIONAL ASSOCIATION, as the administrative agent (in such capacity, the
“Administrative Agent”) under that certain Credit Agreement (as defined below);

WHEREAS, Borrower, the Guarantors, the Lenders and the Administrative Agent are
parties to that certain Third Amended and Restated Credit Agreement, dated as of
March 3, 2017 (as amended by that certain Amendment No. 1 to Credit Agreement
dated as of March 20, 2017 and as may be further amended, restated or otherwise
modified from time to time, the “Credit Agreement”).

WHEREAS, Borrower desires to make certain amendments to the Credit Agreement
and, on the terms and subject to the conditions contained herein, the Lenders
are willing to make such amendments to the Credit Agreement in accordance with
Section 10.02 of the Credit Agreement.

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1.Defined Terms. Capitalized terms used but not defined in this Amendment shall
have the meanings ascribed to such terms in the Credit Agreement.  

2.Amendments to Credit Agreement.  In reliance on the representations and
warranties set forth in Section 3 below and subject to the satisfaction of the
conditions set forth in Section 4 below, the parties hereby agree to the
following amendments.

(a)Section 1.01 is hereby amended by the addition of the following definitions,
each in proper alphabetical order:

“Applicable PIK Percentage” means, with respect to any payment of interest
(other than on the Maturity Date or the date of any repayment or prepayment of
any Loan) (a) on any Interest Payment Date occurring after June 30, 2017 and on
or prior to December 31, 2018, if the Borrower so elects by notice to the
Administrative Agent and the Lenders at least thirty (30) days prior to such
Interest Payment Date, 100%, (b) on any Interest Payment Date occurring after
December 31, 2018, if the Borrower so elects by notice to Administrative Agent
and the Lenders at least thirty (30) days prior to such Interest Payment Date, a
percentage from 0% to 50% specified in such notice, and (c) on any Interest
Payment Date occurring on or after June 30, 2017, with respect to which the
Borrower has not timely provided notice of such election to the Administrative
Agent and the Lenders, 50%.

(b)Section 1.01 is hereby amended by the amendment and restatement of the
following term in its entirety as follows:

“Applicable Rate” means (a) with respect to each day during any period ending on
or prior to June 30, 2017, 8.5% per annum and (b) with respect to each day
during all other periods, 10.25% per annum.

 

1

US-DOCS\91535329.5

--------------------------------------------------------------------------------

 

(c)Section 2.10 is hereby amended by the amendment and restatement of clause (b)
thereof in its entirety as follows:

“(b) Interest shall be payable in arrears on each Interest Payment Date and on
the Maturity Date, and, in the event of any repayment or prepayment of any Loan,
interest on the amount so repaid or prepaid shall be payable on the date of such
repayment or prepayment, in each case, in accordance with this clause (b).
Interest shall be payable in cash, except that on each Interest Payment Date
occurring after June 30, 2017  (i) the Applicable PIK Percentage of the amount
of interest payable on such Interest Payment Date shall be payable by
capitalizing and adding such amount to the outstanding principal balance of the
Loans in lieu of paying such amount in cash and (ii) the remaining amount  of
interest payable on such Interest Payment Date, if any, shall be payable in
cash.  Upon being capitalized and added to the then aggregate outstanding
principal balance of the Loans, such interest shall be treated as principal of
the Loans for all purposes of this Agreement and the other Loan
Documents.  Notwithstanding anything herein to the contrary, interest accruing
pursuant to Section 2.10(c) shall be payable in cash from time to time on
demand.”

3.Representations and Warranties of Borrower.  Each of the Credit Parties
represents and warrants to the Administrative Agent and the Lenders that each of
the representations and warranties made by the Borrower and the other Credit
Parties in or pursuant to the Credit Agreement or any other Loan Document are
true and correct in all material respects (other than representations and
warranties that are qualified by materiality, which shall be true and correct in
all respects) on and as of the Second Amendment Effective Date (after giving
effect to this Amendment) with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case, such representations and warranties are true
and correct as of such earlier date.

4.Conditions Precedent.  This Amendment shall be effective as of the latest date
on which each of the following conditions occurs (the “Second Amendment
Effective Date”)

(a)The Administrative Agent shall have received this Amendment duly executed and
delivered by a duly authorized officer or other authorized signatory of each of
the Borrower, the Guarantors, the Lenders and the Administrative Agent;

(b)Since the date hereof, no event or circumstance having a Material Adverse
Effect shall have occurred and shall be continuing;

(c)After giving effect to the amendments set forth herein, the representations
and warranties of each of the Credit Parties contained here are true, complete
and accurate as of the date hereof with the same force and effect as if such had
been made on and as of the date hereof;

(d)After giving effect to the amendments set forth herein, no Default or Event
of Default shall have occurred and be continuing;

(e)Borrower shall have paid, or caused to be paid, all of the expenses of the
Administrative Agent, the Lenders and each of their respective Affiliates
incurred in connection with the preparation, execution and delivery of this
Amendment as and to the extent required under Section 10.03 of the Credit
Agreement; and

2

US-DOCS\91535329.5

--------------------------------------------------------------------------------

 

(f)Each of the Credit Parties shall have executed and delivered, or shall have
caused to be executed and delivered, such other items as the Administrative
Agent may reasonably request, each of which shall be in form and substance
reasonably satisfactory to the Administrative Agent.

5.Counterparts.  This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Amendment and any separate letter agreements with respect
to fees payable to the Administrative Agent constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof.  THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.  This Amendment shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Amendment by telecopy shall be effective
as delivery of a manually executed counterpart of this Amendment.

(a)Delivery of an executed counterpart of a signature page of this Amendment by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Amendment.  The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to
any  document to be signed in connection with this Amendment and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

6.Severability. Any provision of this Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

7.GOVERNING LAW.  (a)THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

(b)EACH CREDIT PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF the Supreme Court of the
State of New York sitting in New York County, Borough of Manhattan, and of the
United States District Court for the Southern District of New York, and any
appellate court from any thereof, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AMENDMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,
AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL

3

US-DOCS\91535329.5

--------------------------------------------------------------------------------

 

CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AMENDMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE
AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AMENDMENT AGAINST ANY CREDIT PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

(c)EACH CREDIT PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AMENDMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)EACH PARTY TO THIS AMENDMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 10.01 OF THE CREDIT
AGREEMENT.  NOTHING IN THIS AMENDMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS
AMENDMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

8.WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

9.Survival.  The representations and warranties contained in Section 3 of this
Amendment shall survive the execution and delivery of this Amendment and the
Second Amendment Effective Date.

10.Ratification; No Other Amendments; No Waiver.

(a)Except as expressly modified hereby, the Credit Agreement and each other Loan
Document are each hereby ratified and confirmed by the parties hereto and remain
in full force and effect in accordance with the respective terms thereof. This
Amendment is not intended to nor shall it be construed to create a novation or
accord and satisfaction with respect to any of the Secured Obligations. Other
than as otherwise expressly provided herein, this Amendment shall not be deemed
to operate as an amendment or waiver of, or to prejudice, any right, power,
privilege or remedy of any Lender, the Administrative Agent, the Collateral
Agent or any other Indemnitee under the Credit Agreement or any of the other
Loan Documents, nor shall the entering into of this Amendment preclude any such
Person from refusing to enter into any further amendments with respect to the
Credit Agreement or any of the other

4

US-DOCS\91535329.5

--------------------------------------------------------------------------------

 

Loan Documents. Other than as to otherwise expressly provided herein, this
Amendment shall not constitute a waiver of compliance with any covenant or other
provision in the Credit Agreement or any other Loan Document or of the
occurrence or continuance of any present or future Default or Event of Default.

(b)This Amendment shall constitute a “Loan Document”, as such term is defined in
the Credit Agreement.  

(c)Each of the Credit Parties hereby reaffirms its obligations under each of the
Loan Documents, as the same are amended hereby, and agrees and acknowledges that
each such document and all of such obligations thereunder, remains in full force
and effect after giving effect to this Amendment.

11.Headings.  Section headings used herein are for convenience of reference
only, are not part of this Amendment and shall not affect the construction of,
or be taken into consideration in interpreting, this Amendment.

12.Amendments.  This Amendment may not be amended or modified except in the
manner specified for an amendment of or modification to the Credit Agreement in
Section 10.02 of the Credit Agreement.

13.Direction.  The Lenders party hereto, which constitute all lenders party to
the Credit Agreement on the date hereof, hereby direct the Administrative Agent
to execute and deliver this Amendment.

 

[Signature Page  to Follow]

 

 

5

US-DOCS\91535329.5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal and delivered by their respective duly authorized officers
on the date first written above.

BORROWER:

 

GASTAR EXPLORATION INC.

 

 

By: /s/ Michael A. Gerlich

Name: Michael A. Gerlich

Title: Senior Vice President, Chief Financial Officer, and Corporate Secretary

 




[Signature Page to Amendment No. 2 to

Third Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------

 

GUARANTORS:

 

NORTHWEST PROPERTY VENTURES LLC

 

 

By: /s/ Michael A. Gerlich

Name: Michael A. Gerlich

Title: Senior Vice President, Chief Financial Officer, and Corporate Secretary

 

 

 




[Signature Page to Amendment No. 2 to

Third Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Administrative Agent

 

 

By: J. Anderson

Name: Jennifer Anderson

Title: Assistant Vice President

 




[Signature Page to Amendment No. 2 to

Third Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------

 

AF V Energy I Holdings, L.P., as a Lender

 

By:/s/ Jesse Yanocha  

Name: Jesse Yanocha

Title: Vice President

 

 

 

 

[Signature Page to Amendment No. 2 to

Third Amended and Restated Credit Agreement]

 